Citation Nr: 1538792	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  11-09 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left hand disorder.

2.  Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

The Veteran is represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to September 1974.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) Winston-Salem, North Carolina.  

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2015).  


FINDINGS OF FACT

1.  The Veteran's left hand disorder is not shown to have been present during her active duty, or for many years thereafter, nor is it the result of any incident occurring during her active duty service.
 
 2.  The Veteran's lumbar spine disorder was not shown to have been present during her active duty, or for many years thereafter, nor is it the result of any incident occurring during her active duty service.


CONCLUSIONS OF LAW

1.  A left hand disorder was not incurred in or due to active military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).
 
2.  Lumbar spine disorder was not incurred in or due to active military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.156(a), 3.159, 3.326(a) (2015). 

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The notice requirements apply to all five elements of a service connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

Prior to the initial adjudication of the Veteran's claims, the RO's April 2009 letter advised the Veteran of the elements of the notice requirements.  Specifically, the letter provided notice to the Veteran of the requisite evidence to establish service connection; the evidence VA would provide; the evidence the Veteran was expected to submit; and the elements of service connection, in addition to notice that a disability rating and an effective date for the award of benefits will be assigned if service connection was awarded.  See Quartuccio, 16 Vet. App. at 187; Dingess/Hartman, 19 Vet. App. at 486.

Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of her claim, including the opportunity to present pertinent evidence. Thus, the Board finds that the content requirements of the notice VA is required to provide have been met.  See Pelegrini, 18 Vet. App. at 120.

The duty to assist the Veteran also has been satisfied in this case.  The RO obtained the Veteran's service treatment and personnel records and her identified VA and private treatment records, as well as the documentation associated with her application for disability benefits from the Social Security Administration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.

Also with respect to VA's duty to assist, the Veteran was provided VA examinations in June 2014, with a January 2015 addendum to each, in order to ascertain the presence and nature of any current left hand and lumbar spine disorder.  The examiner reviewed the Veteran's relevant records, considered the Veteran's statements, and performed thorough physical examinations.  Ultimately, the examiner rendered diagnostic and etiological opinions with thorough underlying rationales.  As such, the Board finds that the June 2014 VA examinations, with January 2015 addenda, are adequate for purposes adjudicating the Veteran's above-captioned claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, VA's duty to assist has been met.

In April 2014, the Board remanded the Veteran's claims in order to provide her with a VA examination and to obtain additional relevant evidence.  While the Veteran's claims were in remand status, in April 2014, the RO requested that the Veteran submit or identify any relevant evidence not already associated with the claims file.  Further, the RO obtained the Veteran's VA treatment records and associated them with the claims file.  Then, in June 2014, the Veteran underwent a VA examination in order to assess the etiological relationship between any left hand and lumbar spine disorder and her active duty, if any.  The RO also obtained a January 2015 addendum to the June 2014 VA examination.  The RO then issued a February 2015 supplemental statement of the case wherein the denial of service connection was confirmed and continued with respect to both claims.  The Veteran's claims were then remitted to the Board for further appellate review.  Based on the above, the Board finds that the RO substantially complied with the April 2014 remand directives and, thus, a remand for corrective actions is not warranted.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Throughout the pendency of this appeal, the Veteran has asserted that she sustained a left wrist disorder and a lumbar spine disorder during or due to her active duty and that she has experienced symptoms of both disabilities since her service discharge.  

With respect to her lumbar spine, the Veteran asserts that she slipped and fell on ice prior to entering active duty.  As a result of this injury, she claimed that a radiological examination revealed a hairline fracture.  She also asserted that she fell during Basic Training, hurting her back, as well as spraining her ankle.  Further, the Veteran asserted that she became pregnant during her active duty and that during her pregnancy, her back hurt.  The Veteran also stated that during her pregnancy, her right leg would go numb when she sat down.  Additionally, the Veteran asserted that she sustained an in-service lumbar spine disorder because she was required to wear heels as part of her uniform; a type of shoe that she was not familiar with wearing.  Due to her unfamiliarity with heels, the Veteran stated that she fell a lot.

Regarding her left hand, the Veteran asserted that she developed a disability due to the rigors of her service as an Administrative Specialist such as typing, clerical duties, etc.




A. 
Preliminarily Matter Regarding the Lumbar Spine Disorder

As mentioned above, the Veteran asserted that she slipped and fell on ice prior to her active duty.  In essence, the Veteran is claiming that a lumbar spine disorder pre-existed her active duty and that this disorder was aggravated beyond its nature progression during her active duty.

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  History provided by a veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. §§ 3.304(b)(1).

In November 1971, the Veteran underwent an enlistment examination.  A clinical evaluation resulted in normal findings concerning her spine.  Moreover, the November 1971 enlistment examination report showed that she had been assigned scores of "1" for each category of her PULHES profile.  The "PULHES" profile reflects the overall physical and psychiatric condition of an individual on a scale of 1 (high level of fitness) to a 4 (medical condition or physical defect that is below the level of medical fitness required for retention in the military service).  The "P" stands for "physical capacity or stamina," the "U" indicates "upper extremities," the "L" is indicative of "lower extremities," the "H" reflects the condition of the "hearing and ears," the "E" is indicative of the "eyes," and the "S" stands for "psychiatric condition."  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  As such, the Veteran was deemed medically qualified for enlistment.  The evidence of record was otherwise devoid of evidence demonstrating that a lumbar spine disorder pre-existed the Veteran's active duty.  Consequently, the Board finds that the presumption of soundness attaches and, because there is no clear and unmistakable evidence that a lumbar spine disorder pre-existed the Veteran's active duty, the presumption of soundness is not rebutted.  Accordingly, the Board finds that the Veteran was sound upon entry with respect to her lumbar spine and this is a claim for direct service connection.

B. Direct Service Connection for Left Hand and Lumbar Spine Disabilities

Generally, service connection may be granted on a direct basis for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection for certain chronic diseases, such as arthritis, will be presumed if they are manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disability initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disability was incurred during service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to establish direct service connection for a disability, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

The evidence of record includes current diagnoses of both a left hand disorder and a lumbar spine disorder.  As such, this evidentiary requirement has been met with respect to both claims and, thus, no further discussion as to this aspect of service connection need be undertaken.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  The salient issue presented by the Veteran's above-captioned claims is whether a current left hand disorder and/or lumbar spine disorder was/were incurred in or due to her active duty.

As discussed above, in November 1971, the Veteran underwent an enlistment examination.  A clinical evaluation resulted in normal finding in every relevant aspect, including spine and upper extremities.  Moreover, November 1971 enlistment examination report showed that she was assigned scores of "1" for each category of her PULHES profile, indicating a high level of fitness.  Odiorne, 3 Vet. App. at 457.  As such, the Veteran was deemed medically qualified for enlistment.

According to a November 1971 report of medical history, the Veteran indicated that she did not then experience nor had she ever experienced "recurrent back pain," "swollen or painful joints," or arthritis.  The report was otherwise negative for complaints or diagnoses of a left hand or a lumbar spine disorder.  Thereafter, a review of the Veteran's service treatment records did not demonstrate that she complained of or was treated for a left hand disorder or a lumbar spine disorder.

In January 1972, the Veteran complained of twisting her left ankle.  Associated treatment records were limited to assessing and treating the Veteran's left ankle, which was deemed to be a sprain.  There was no indication that the Veteran complained of or was treated for symptoms associated with a lumbar spine disorder.

A service treatment record dated in October 1973 showed that the Veteran complained of painful feet and calves due to wearing 2-inch heels.  On that occasion, there was no indication that she complained of or was treated for a lumbar spine disorder or symptoms thereof.

According to a February 1974 Physical Profile Serial Report, pes planus was diagnosed.  As such, the Veteran was permitted to wear "low quarter shoes," but did not require any duty restrictions.  Her PULHES profile for lower extremities ("L") was amended to reflect a score of "2," while all other scores remained "1."  There was no indication in this report that the Veteran experienced or was treated for back pain or other symptoms of a lumbar spine disorder.

In June 1974, the Veteran underwent a separation examination.  The Veteran's upper extremities and spine were deemed normal pursuant to a clinical evaluation.  Further, there was no indication that the Veteran complained of or was treated for symptoms associated with a left hand or lumbar spine disorder.  Moreover, the June 1974 separation examination report showed that she was assigned scores of "1" for each category of her PULHES profile, except for her eyes, which were assigned a score of "2."  As such, the Veteran was deemed medically qualified for separation.

According to a contemporaneous report of medical history, also dated in June 1974, the Veteran indicated that she did not then experience nor had she ever experienced "recurrent back pain," "swollen or painful joints," or arthritis.  Significantly, the report was negative for complaints of symptoms relating to either a left hand or a lumbar spine disorder.

Post-service treatment records confirm left hand carpal tunnel syndrome with surgery in the 1980s, and left hand arthritis, with surgery in 2004.  Low back complaints are shown in the post-service treatment records beginning in the 1990s, to include surgery in 2011.  These treatment records also indicate post-service trauma to the left hand and back.  In 2004, the Veteran related her left hand pain to a jewelry and keychain making craft.  The Veteran also had a slip and fall injury on ice in 2003 where she injured her tailbone and was, thereafter, in physical therapy for low back pain.

In June 2014, the Veteran underwent a VA examination.  After reviewing the relevant evidence of record, administering a thorough clinical evaluation, and reviewing the Veteran's assertions, the examiner rendered diagnoses of left hand carpal tunnel syndrome, lumbar spine degenerative joint disease, lumbar spine degenerative disc disease, and thoracolumbar spine scoliosis.  The examiner then provided the following opinion regarding the Veteran's left hand:

[Bilateral] carpal tunnel syndrome [status post bilateral carpal tunnel release], claimed [as bilateral] hand condition is less likely as not due to military service.  Rationale: no chronic [bilateral] hand condition documented during military service.  No medical treatment for chronic [bilateral] hand condition proximate to military service.  1980s developed [bilateral carpal tunnel syndrome] and underwent [carpal tunnel release] to both hands.  [L]eft hand injury (cut left hand with knife to the thumb [status post] surgical repair) after military service.

With respect to the Veteran's lumbar spine disorder, the examiner opined as follows:

Thoracolumbar spine scoliosis and [degenerative disc disease/degenerative joint disease of the] lumbosacral spine is less likely as not due to military service.  Rationale: no chronic back condition documented in [service treatment records] or proximate to military service.  [June 1974] discharge exam[ination] no reported complaint by the Veteran of chronic back or hand condition/symptoms.  Veteran denied 2003 back injury that was reported on 2507.

In January 2015, the examiner was asked to provide an addendum to the June 2014 VA examination.  After reviewing the relevant evidence of record, the examiner provided the following addendum concerning the Veteran's left hand:

Although there are specific occupations that increase the risk of development of [carpal tunnel syndrome], as the one this [V]eteran had in service (excessive typing), not all end up in producing the problem.  In this [V]eteran, without documentation of chronic problem during service, and documentation of NO problem in hands in separation examination, it is unlikely that [carpal tunnel syndrome] is related to service.  Moreover, her occupation after separation also is one of those related to [carpal tunnel syndrome].  And it was during this working period that she developed the [carpal tunnel syndrome].

With respect to the Veteran's lumbar spine, the examiner opined as follows:

Again, pain in service after wearing high heels, and pregnancy were not documented as CHRONIC. The key here is chronicity of the issue.  No documentation of chronic problem in back in [service medical records], answer to NO to problem in back in separation exam[ination]. Veteran denied injury in 2003, but she started receiving treatment for back problem in the 1990's, after separation.  Current back problems are unlikely related to the events above mentioned.

In this, and in other cases, the Board may not base a decision on its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The only competent etiological opinion of record with respect to these disabilities is that of the June 2014 VA examiner, with January 2015 addendum, which was negative to the Veteran's claims. 

To the extent that the Veteran asserts that left hand and lumbar spine disabilities are etiologically related to her active duty, the Board finds that such opinions are more suited to the realm of medical, rather than lay expertise.  Determining the etiology of a disability is too complex for a layperson to proffer a competent opinion, especially in the presence of other etiological possibilities, such as post-service injuries and/or the rigors of post-service occupational tasks.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent etiological opinions.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Thus, her lay opinion as to the medically complex question is accorded no probative value.  As such, service connection for the Veteran's left hand and lumbar spine disabilities is denied on a direct basis.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

With respect to presumptive service connection based on presence of the disabilities to compensable level within one year after her active duty discharge, as discussed above, the Veteran's June 1974 separation examination was negative for complaints or findings pertaining to a left hand or lumbar spine disorder.  Moreover, the record did not include evidence demonstrating the presence of either disorder during that time period.  The Veteran effectively asserted that these disabilities have been present since her active duty and, thus, they were present within one year of her separation from active service.  However, the Board finds that her assertions are not competent evidence as to the presence of these disabilities to a compensable level within one year of her active service discharge.  This is so because there is no indication in the record that the Veteran possesses the ability, knowledge, or experience to provide competent opinions as to the presence and severity of a specific disability.  Id.  Consequently, presumptive service connection for left hand and lumbar spine disorder is denied because there was no competent evidence of record demonstrating the presence of either disorder to a compensable degree within one year from her separation from active service.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Given the diagnoses associated with the Veteran's left hand and lumbar spine disabilities and the Veteran's assertions, the Board will address service connection based on a continuity of post-service symptoms, which obviates the need for a nexus if there are no intercurrent causes.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The earliest evidence of record demonstrating that the Veteran complained or was treated for a left hand disorder or a lumbar spine disorder was dated many years after her active duty.  This prolonged period without complaints or treatment is evidence that there has not been a continuity of symptomatology, and it weighs against the claims herein.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).

Nevertheless, during the pendency of this appeal the Veteran asserted that she experienced symptoms, namely pain, during and since her active duty.  Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Savage v. Gober, 10 Vet. App. 488, 496 (1997), citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Accordingly, the Board must consider the lay evidence submitted by the Veteran regarding her left hand and lumbar spine disabilities during and since her active service.

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Lay evidence is competent and sufficient in certain instances related to medical matters.  Jandreau, 492 F.3d at 1377.  Specifically, such instances include establishing a diagnosis of a condition when (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id.   Similarly, when a disability may be diagnosed by its unique and readily identifiable features, the presence of the disability is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. at 307.

The Veteran's assertions that she continuously experienced left hand and lumbar spine pain since her active duty are considered competent evidence.  Layno, 6 Vet. App. at 469-70.  Once the Board has determined that the Veteran's assertions are competent, it must also determine whether such evidence is credible.  Id.  In weighing the credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Further, the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 Vet. App. 1331 (Fed. Cir. 2006).

The Veteran asserts that she sustained her current left hand and lumbar spine disabilities during her active duty.  The Board acknowledges that there are circumstances during military service under which documented treatment may not be possible, namely, but not limited to, combat.  With that said, however, the Veteran stated that her lumbar spine disorder occurred, in part, during Basic Training due to a fall.  She also stated that she experienced lumbar spine pain due to her requisite footwear and due to her in-service pregnancy.  With respect to her left hand, the Veteran asserts that a disability developed due to the rigors of her occupation as an Administrative Specialist.  The Board is unable to conceive of a reasonable scenario wherein treatment for a left hand disorder or a lumbar spine disorder, under such circumstances, could not or would not be obtained.  Although her service treatment records demonstrated that she fell and sprained her left ankle, there was no contemporaneous report of or treatment for lumbar spine symptoms.  The Board finds that it is not reasonable to conclude that the Veteran would seek treatment for a sprained left ankle, but not for a lumbar spine injury when both were allegedly sustained as a result of singular fall.  Additionally, despite her contentions that she developed a lumbar spine disorder as a result of her footwear, when she was permitted to wear more comfortable shoes instead of heels, there was no indication that she complained of or was treated for lumbar spine symptoms; her complaints were limited to her feet and calves.  Moreover, the Veteran underwent a discharge examination in June 1974.  During the examination, she did not report and the examiner did not find a left hand or a lumbar spine disorder or symptoms thereof.  The Veteran was deemed clinically normal with respect to her spine and upper extremities.  Further, the first evidence of post-service treatment for either disorder was dated years after her active duty.  Significantly, the post-service evidence of record documented injuries to both the Veteran's left hand and lumbar spine. 

Weighing the Veteran's assertions of continuity against the absence of in-service treatment records; normal clinical findings upon separation; the inconsistency of the Veteran's statements with the other evidence of record; the presence of post-service injuries to both her hand and back; and the prolonged period before the first post-service treatment and diagnoses, the Board finds that the Veteran's statements are not credible evidence as to experiencing either a left hand or a lumber spine disorder since her active duty.  Caluza, 7 Vet. App. at 506.  The evidence of record is otherwise negative for evidence demonstrating a continuity of symptoms of either disorder since her active duty.  As such, the Board finds that service connection for a left hand and a lumbar spine disorder is not warranted on the basis of a continuity of symptomatology since the Veteran's active service.  38 C.F.R. § 3.303(b).

As the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt rule does not apply.  Accordingly, service connection for a left hand and a lumbar spine disorder is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a left hand disorder is denied.

Service connection for a lumbar spine disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


